                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA


HOWARD COOPER                       :        CIVIL ACTION
                                    :
           v.                       :
                                    :
JOHN E. WETZEL, et al.              :        NO. 19-5604

                                  ORDER

           AND NOW, this 3rd day of March, 2020, upon

consideration of the petition for writ of habeas corpus and

after review of the Report and Recommendation of United States

Magistrate Judge Timothy R. Rice, it is hereby ORDERED that:

           (1)    the Report and Recommendation is APPROVED and

ADOPTED:

           (2)    the petition for writ of habeas corpus is

DISMISSED with prejudice;

           (3)    there is no probable cause to issue a certificate

of appealability; and

           (4)    the Clerk of Court shall mark this case closed

for statistical purposes.

                                        BY THE COURT:



                                        /s/ Harvey Bartle III
                                                                   J.
